             Case 2:18-cv-05800-DMG-E Document 99 Filed 08/12/20 Page 1 of 17 Page ID #:3328



                          1
                          2
                          3
                          4
                          5
                          6
                          7
                          8
                          9
                                                        UNITED STATES DISTRICT COURT
                         10
                                                      CENTRAL DISTRICT OF CALIFORNIA
                         11
                                                                    WESTERN DIVISION
                         12
                              MICHAEL A. BAKER, as Executor                    CASE NO. 2:18-cv-05800-DMG (Ex)
                         13   of the Estate of Chantal Burnison,
                         14                            Plaintiff,
                                                                             [PROPOSED] STIPULATED
                         15                            vs.                   PROTECTIVE ORDER
                         16   DR. IUR. URS WEHINGER, an                        [Removal from Superior Court of
                              individual, WEHINGER KAELIN                      California, County of Los Angeles,
                         17   FERRARI AG, a Switzerland stock                  Case No. BC694437]
                              corporation, and DOES 1-20,
                         18
                                                       Defendants.
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
S TR ADLING Y OC CA
C AR LS ON & R AUTH
                                                                               1
       L AW YER S
   N EW P O RT B E ACH
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                              4812-5327-0958v3/105322-0001
             Case 2:18-cv-05800-DMG-E Document 99 Filed 08/12/20 Page 2 of 17 Page ID #:3329



                          1   1.      PURPOSES AND LIMITATIONS
                          2           Discovery in this action is likely to involve production of confidential,
                          3   proprietary, or private information for which special protection from public
                          4   disclosure and from use for any purpose other than prosecuting this litigation
                          5   may be warranted. Accordingly, the parties hereby stipulate to and petition
                          6   the Court to enter the following Stipulated Protective Order (“Order” or
                          7   “Protective Order”). The parties acknowledge that this Order does not confer
                          8   blanket protections on all disclosures or responses to discovery and that the
                          9   protection it affords from public disclosure and use extends only to the
                         10   limited information or items that are entitled to confidential treatment under
                         11   the applicable legal principles.
                         12                                   GOOD CAUSE STATEMENT
                         13           This action is likely to involve trade secrets, customer and pricing lists
                         14   and other valuable research, development, commercial, financial, technical
                         15   and/or proprietary information for which special protection from public
                         16   disclosure and from use for any purpose other than prosecution of this action
                         17   is warranted. Such confidential and proprietary materials and information
                         18   consist of, among other things, confidential business or financial
                         19   information, information regarding confidential business practices, or other
                         20   confidential research, development, or commercial information (including
                         21   information implicating privacy rights of third parties), information
                         22   otherwise generally unavailable to the public, or which may be privileged or
                         23   otherwise protected from disclosure under state or federal statutes, court
                         24   rules, case decisions, or common law. Accordingly, to expedite the flow of
                         25   information, to facilitate the prompt resolution of disputes over
                         26   confidentiality of discovery materials, to adequately protect information the
                         27   parties are entitled to keep confidential, to ensure that the parties are
                         28   permitted reasonable necessary uses of such material in preparation for and
S TR ADLING Y OC CA
C AR LS ON & R AUTH
                                                                       2
       L AW YER S
   N EW P O RT B E ACH
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                              4812-5327-0958v3/105322-0001
             Case 2:18-cv-05800-DMG-E Document 99 Filed 08/12/20 Page 3 of 17 Page ID #:3330



                          1   in the conduct of trial, to address their handling at the end of the litigation, and
                          2   serve the ends of justice, a protective order for such information is justified in this
                          3   Action. It is the intent of the parties that information will not be designated as
                          4   confidential for tactical reasons and that nothing be so designated without a good
                          5   faith belief that it has been maintained in a confidential, non-public manner, and
                          6   there is good cause why it should not be part of the public record of this case.
                          7        ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
                          8           The parties further acknowledge, as set forth in Section 12.3, below, that this
                          9   Stipulated Protective Order does not entitle them to file confidential information
                         10   under seal. Rather, Local Civil Rule 79-5 sets forth the procedures that must be
                         11   followed and the standards that will be applied when a party seeks permission from
                         12   the court to file material under seal.
                         13           Any document that is not confidential, privileged, or otherwise protectable
                         14   in its entirety will not be filed under seal if the confidential portions can be
                         15   redacted reasonably. If documents can be so redacted, then a redacted version for
                         16   public viewing, omitting only the confidential, privileged, or otherwise protectable
                         17   portions of the document, shall be filed. Any application that seeks to file
                         18   documents under seal in their entirety should include an explanation of why
                         19   redaction is not feasible.
                         20   2.      DEFINITIONS
                         21           2.1     Action: this pending federal lawsuit, case no. 2:18-cv-05800-
                         22   DMG(Ex).
                         23           2.2     Challenging Party: a Party or Non-Party that challenges the
                         24   designation of information or items under this Order.
                         25           2.3     “CONFIDENTIAL” Information or Items: information (regardless of
                         26   how it is generated, stored, or maintained) or tangible things that qualify for
                         27   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                         28   the Good Cause Statement.
S TR ADLING Y OC CA
C AR LS ON & R AUTH
                                                                               3
       L AW YER S
   N EW P O RT B E ACH
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                              4812-5327-0958v3/105322-0001
             Case 2:18-cv-05800-DMG-E Document 99 Filed 08/12/20 Page 4 of 17 Page ID #:3331



                          1             2.4   Counsel: Outside Counsel of Record (as well as their support
                          2   staff).
                          3             2.5   Designating Party: a Party or Non-Party that designates
                          4   information or items that it produces in disclosures or in responses to
                          5   discovery as “CONFIDENTIAL.”
                          6             2.6   Disclosure or Discovery Material: all items or information,
                          7   regardless of the medium or manner in which it is generated, stored, or
                          8   maintained (including, among other things, testimony, transcripts, and
                          9   tangible things), that are produced or generated in disclosures or responses
                         10   to discovery in this Action.
                         11             2.7   Expert: a person with specialized knowledge or experience in a
                         12   matter pertinent to this Action who (1) has been retained by a Party or its
                         13   Counsel to serve as an expert witness or as a consultant in this Action; (2) is
                         14   not a past or current employee of a Party; and (3) at the time of retention, is
                         15   not anticipated to become an employee of a Party.
                         16             2.8   Non-Party: any natural person, partnership, corporation,
                         17   association or other legal entity not named as a Party to this Action.
                         18             2.9   Outside Counsel of Record: attorneys who are not employees of
                         19   a party to this Action but are retained to represent or advise a party to this
                         20   Action and have appeared in this action on behalf of that party or are
                         21   affiliated with a law firm which has appeared on behalf of that party,
                         22   including their support staff.
                         23             2.10 Party: any party to this Action, including all of its officers,
                         24   directors, employees, consultants, retained experts, and Outside Counsel of
                         25   Record (and their support staffs).
                         26             2.11 Producing Party: a Party or Non-Party that produces Disclosure
                         27   or Discovery Material in this Action.
                         28
S TR ADLING Y OC CA
C AR LS ON & R AUTH
                                                                               4
       L AW YER S
   N EW P O RT B E ACH
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                              4812-5327-0958v3/105322-0001
             Case 2:18-cv-05800-DMG-E Document 99 Filed 08/12/20 Page 5 of 17 Page ID #:3332



                          1           2.12 Professional Vendors: persons or entities that provide litigation
                          2   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                          3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                          4   and their employees and subcontractors.
                          5           2.13 Protected Material: any Disclosure or Discovery Material that is
                          6   designated as “CONFIDENTIAL.”
                          7           2.14 Receiving Party: a Party that receives Disclosure or Discovery
                          8   Material from a Producing Party.
                          9   3.      SCOPE
                         10           The protections conferred by this Order cover not only Protected Material
                         11   (as defined above), but also (1) any information copied or extracted from Protected
                         12   Material; (2) all copies, excerpts, summaries, or compilations of Protected
                         13   Material; and (3) any testimony, conversations, or presentations by Parties or their
                         14   Counsel that might reveal Protected Material.
                         15           However, the protections conferred by this Order do not cover the following
                         16   information: (a) any information that is in the public domain at the time of
                         17   disclosure to a Receiving Party or becomes part of the public domain after its
                         18   disclosure to a Receiving Party as a result of publication not involving a violation
                         19   of this Order, including becoming part of the public record through trial or
                         20   otherwise; (b) any information known to the Receiving Party prior to the disclosure
                         21   or obtained by the Receiving Party after the disclosure from a source who obtained
                         22   the information lawfully and under no obligation of confidentiality to the
                         23   Designating Party; and (c) any information that has already been disclosed to the
                         24   Receiving Party in the course of discovery in this Action, including those
                         25   previously produced documents designated as “CONFIDENTIAL” prior to
                         26   Defendants’ production beginning with Bates DEFS_002036. The documents
                         27   produced in Bates DEFS_002036 - DEFS_003669 and receiving a
                         28
S TR ADLING Y OC CA
C AR LS ON & R AUTH
                                                                               5
       L AW YER S
   N EW P O RT B E ACH
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                              4812-5327-0958v3/105322-0001
             Case 2:18-cv-05800-DMG-E Document 99 Filed 08/12/20 Page 6 of 17 Page ID #:3333



                          1   “CONFIDENTIAL” designation shall be subject to this order, even if it is
                          2   entered after said production.
                          3            Any use of Protected Material at trial shall be governed by a separate
                          4   agreement or the orders of the trial judge. This Order does not govern the
                          5   use of Protected Material at trial.
                          6   4.      DURATION
                          7           Once a case proceeds to trial, information that was designated as
                          8   CONFIDENTIAL or maintained pursuant to this protective Order used or
                          9   introduced as an exhibit at trial becomes public and will be presumptively
                         10   available to all members of the public, including the press, unless
                         11   compelling reasons supported by specific factual findings to proceed
                         12   otherwise are made to the trial judge in advance of the trial. See Kamakana
                         13   v. City & County of Honolulu, 447 F.3d 1172, 1180-81 (distinguishing
                         14   “good cause” showing for sealing documents produced in discovery from
                         15   “compelling reasons” standard when merits-related documents are part of
                         16   court record). Accordingly, the terms of this protective Order do not extend
                         17   beyond the commencement of the trial for such exhibits so used or
                         18   introduced at trial.
                         19   5.      DESIGNATING PROTECTED MATERIAL
                         20           5.1      Exercise of Restraint and Care in Designating Material for
                         21   Protection. Each Party or Non-Party that designates information or items for
                         22   protection under this Order must take care to limit any such designation to
                         23   specific material that qualifies under the appropriate standards. To the extent
                         24   it is practical to do so, the Designating Party must designate for protection
                         25   only those parts of material, documents, items, or oral or written
                         26   communications that qualify so that other portions of the material,
                         27   documents, items, or communications for which protection is not warranted
                         28   are not swept unjustifiably within the ambit of this Order.
S TR ADLING Y OC CA
C AR LS ON & R AUTH
                                                                       6
       L AW YER S
   N EW P O RT B E ACH
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                              4812-5327-0958v3/105322-0001
             Case 2:18-cv-05800-DMG-E Document 99 Filed 08/12/20 Page 7 of 17 Page ID #:3334



                          1           Mass, indiscriminate, or routinized designations are prohibited. Designations
                          2   that are shown to be clearly unjustified or that have been made for an improper
                          3   purpose (e.g., to unnecessarily encumber the case development process or to
                          4   impose unnecessary expenses and burdens on other parties) may expose the
                          5   Designating Party to sanctions.
                          6           If it comes to a Designating Party’s attention that information or items that it
                          7   designated for protection do not qualify for protection, that Designating Party must
                          8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                          9           5.2     Manner and Timing of Designations. Except as otherwise provided in
                         10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                         11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                         12   under this Order must be clearly so designated before the material is disclosed or
                         13   produced.
                         14           Designation in conformity with this Order requires:
                         15           (a)     for information in documentary form (e.g., paper or electronic
                         16   documents, but excluding transcripts of depositions or other pretrial or trial
                         17   proceedings), that the Producing Party affix at a minimum, the legend
                         18   “CONFIDENTIAL” to each page that contains protected material. If only a portion
                         19   of the material on a page qualifies for protection, the Producing Party also must
                         20   clearly identify the protected portion(s) (e.g., by making appropriate markings in
                         21   the margins).
                         22           A Party or Non-Party that makes original documents available for inspection
                         23   need not designate them for protection until after the inspecting Party has indicated
                         24   which documents it would like copied and produced. During the inspection and
                         25   before the designation, all of the material made available for inspection shall be
                         26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                         27   documents it wants copied and produced, the Producing Party must determine
                         28   which documents, or portions thereof, qualify for protection under this Order.
S TR ADLING Y OC CA
C AR LS ON & R AUTH
                                                                      7
       L AW YER S
   N EW P O RT B E ACH
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                              4812-5327-0958v3/105322-0001
             Case 2:18-cv-05800-DMG-E Document 99 Filed 08/12/20 Page 8 of 17 Page ID #:3335



                          1   Then, before producing the specified documents, the Producing Party must
                          2   affix the appropriate legend to each page that contains Protected Material. If
                          3   only a portion of the material on a page qualifies for protection, the
                          4   Producing Party also must clearly identify the protected portion(s) (e.g., by
                          5   making appropriate markings in the margins).
                          6           (b)     for testimony given in depositions or in other pretrial or trail
                          7   proceedings that the Designating Party identifies the Disclosure or
                          8   Discovery Material on the record, before the close of the deposition, hearing,
                          9   or other proceedings all protected testimony and specific the level of
                         10   protection being asserted. When it is impractical to identify separately each
                         11   portion of testimony that is entitled to protection and it appears that
                         12   substantial portions of the testimony may qualify for protection, the
                         13   Designating Party may invoke on the record (before the deposition, hearing,
                         14   or other proceeding is concluded) a right to have up to 21 days to identify
                         15   the specific portions of the testimony as to which protection is sought and to
                         16   specify the level of protection being asserted. Only those portions of the
                         17   testimony that are appropriately designated for protection within the 21 days
                         18   shall be covered by the provisions of this Protective Order.
                         19           Alternatively, a Designating Party may specify, at the deposition or up
                         20   to 21 days afterwards if that period is properly invoked, that the entire
                         21   transcript shall be treated as “CONFIDENTIAL.” Parties shall give the other
                         22   parties notice if they reasonably expect a deposition, hearing, or other
                         23   proceeding to include Protected Material so that the other parties can ensure
                         24   that only authorized individuals who have signed the “Acknowledgment and
                         25   Agreement to Be Bound” (Exhibit A) are present at those proceedings. The
                         26   use of a document as an exhibit at a deposition shall not in any way affect its
                         27   designation as “CONFIDENTIAL.”
                         28
S TR ADLING Y OC CA
C AR LS ON & R AUTH
                                                                               8
       L AW YER S
   N EW P O RT B E ACH
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                              4812-5327-0958v3/105322-0001
             Case 2:18-cv-05800-DMG-E Document 99 Filed 08/12/20 Page 9 of 17 Page ID #:3336



                          1           Transcripts containing Protected Material shall have an obvious legend on
                          2   the title page that the transcript contains Protected Material, and the title page shall
                          3   be followed by a list of all pages (including line numbers as appropriate) that have
                          4   been designated as Protected Material and the level of protection being asserted by
                          5   the Designating Party. The Designating Party shall inform the court reporter of
                          6   these requirements. Any transcript that is prepared before the expiration of a 21-
                          7   day period for designation shall be treated during that period as if it had been
                          8   designated “CONFIDENTIAL” in its entirety unless otherwise agreed. After the
                          9   expiration of that period, the transcript shall be treated only as actually designated.
                         10           Notwithstanding the foregoing, Dr. Wehinger’s deposition shall be ineligible
                         11   for retroactive designation.
                         12           (c)     for information produced in some form other than documentary and
                         13   for any other tangible items, that the Producing Party affix in a prominent place on
                         14   the exterior of the container or containers in which the information is stored the
                         15   legend “CONFIDENTIAL.” If only a portion or portions of the information
                         16   warrants protection, the Producing Party, to the extent practicable, shall identify
                         17   the protected portion(s).
                         18           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                         19   failure to designate qualified information or items does not, standing alone, waive
                         20   the Designating Party’s right to secure protection under this Order for such
                         21   material. Upon timely correction of a designation, the Receiving Party must make
                         22   reasonable efforts to assure that the material is treated in accordance with the
                         23   provisions of this Order.
                         24   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                         25           6.1     Timing of Challenges. Any Party or Non-Party may challenge a
                         26   designation of confidentiality at any time that is consistent with the Court’s
                         27   Scheduling Order. Unless a prompt challenge to a Designating Party’s
                         28   confidentiality designation is necessary to avoid foreseeable, substantial
S TR ADLING Y OC CA
C AR LS ON & R AUTH
                                                                        9
       L AW YER S
   N EW P O RT B E ACH
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                              4812-5327-0958v3/105322-0001
            Case 2:18-cv-05800-DMG-E Document 99 Filed 08/12/20 Page 10 of 17 Page ID #:3337



                          1   unfairness, unnecessary economic burdens, or a significant disruption or
                          2   delay of the litigation, a Party does not waive its right to challenge a
                          3   confidentiality designation by electing not to mount a challenge promptly
                          4   after the original designation is disclosed.
                          5           6.2     Meet and Confer. The Challenging Party shall initiate the
                          6   dispute resolution process under Local Rule 37-1 et seq.
                          7           6.3     Joint Stipulation. Any challenge submitted to the Court shall be
                          8   via a joint stipulation pursuant to Local Rule 37-2.
                          9           6.4     The burden of persuasion in any such challenge proceeding
                         10   shall be on the Designating Party. Frivolous challenges, and those made for
                         11   an improper purpose (e.g., to harass or impose unnecessary expenses and
                         12   burdens on other parties) may expose the Challenging Party to sanctions.
                         13   Unless the Designating Party has waived or withdrawn the confidentiality
                         14   designation, all parties shall continue to afford the material in question the
                         15   level of protection to which it is entitled under the Producing Party’s
                         16   designation until the Court rules on the challenge.
                         17   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                         18           7.1     Basic Principles. A Receiving Party may use Protected Material
                         19   that is disclosed or produced by another Party or by a Non-Party in
                         20   connection with this Action only for prosecuting, defending, or attempting to
                         21   settle this Action. Such Protected Material may be disclosed only to the
                         22   categories of persons and under the conditions described in this Order. When
                         23   the Action has been terminated, a Receiving Party must comply with the
                         24   provisions of section 13 below (FINAL DISPOSITION). Protected Material
                         25   must be stored and maintained by a Receiving Party at a location and in a
                         26   secure manner that ensures that access is limited to the persons authorized
                         27   under this Order.
                         28
S TR ADLING Y OC CA
C AR LS ON & R AUTH
                                                                              10
       L AW YER S
   N EW P O RT B E ACH
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                              4812-5327-0958v3/105322-0001
            Case 2:18-cv-05800-DMG-E Document 99 Filed 08/12/20 Page 11 of 17 Page ID #:3338



                          1           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
                          2   otherwise ordered by the court or permitted in writing by the Designating Party, a
                          3   Receiving Party may disclose any information or item designated
                          4   “CONFIDENTIAL” only to:
                          5           (a)     the Receiving Party’s Outside Counsel of Record in this action, as
                          6   well as employees of said Outside Counsel of Record to whom it is reasonably
                          7   necessary to disclose the information for this Action;
                          8           (b)     the Receiving Party, including the officers, directors, and employees
                          9   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                         10           (c)     Experts (as defined in this Order) of the Receiving Party to whom
                         11   disclosure is reasonably necessary for this Action and who have signed the
                         12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                         13           (d)     the court and its personnel;
                         14           (e)     court reporters and their staff;
                         15           (f)     professional jury or trial consultants, mock jurors, and Professional
                         16   Vendors to whom disclosure is reasonably necessary for this Action and who have
                         17   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                         18           (g)     the author or recipient of a document containing the information or a
                         19   custodian or other person who otherwise possessed or knew the information;
                         20           (h)     during their depositions, witnesses, and attorneys for witnesses, in the
                         21   Action to whom disclosure is reasonably necessary provided: (1) the deposing
                         22   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
                         23   they will not be permitted to keep any confidential information unless they sign the
                         24   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                         25   agreed by the Designating Party or ordered by the court. Pages of transcribed
                         26   deposition testimony or exhibits to depositions that reveal Protected Material may
                         27   be separately bound by the court reporter and may not be disclosed to anyone
                         28   except as permitted under this Stipulated Protective Order; and
S TR ADLING Y OC CA
C AR LS ON & R AUTH
                                                                       11
       L AW YER S
   N EW P O RT B E ACH
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                              4812-5327-0958v3/105322-0001
            Case 2:18-cv-05800-DMG-E Document 99 Filed 08/12/20 Page 12 of 17 Page ID #:3339



                          1           (i)     any mediator or settlement officer, and their supporting
                          2   personnel, mutually agreed upon by any of the parties engaged in settlement
                          3   discussions.
                          4   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
                          5   PRODUCED IN OTHER LITIGATION
                          6           If a Party is served with a subpoena or a court order issued in
                          7   litigation other than this Action that compels disclosure of any information
                          8   or items designated in this Action as “CONFIDENTIAL,” that Party must:
                          9           (a)     promptly notify in writing the Designating Party. Such
                         10   notification shall include a copy of the subpoena or court order;
                         11           (b)     promptly notify in writing the party who caused the subpoena
                         12   or order to issue in the other litigation that some or all of the material
                         13   covered by the subpoena or order is subject to this Protective Order. Such
                         14   notification shall include a copy of this Protective Order; and
                         15           (c)     cooperate with respect to all reasonable procedures sought to be
                         16   pursued by the Designating Party whose Protected Material may be affected.
                         17           If the Designating Party timely seeks a protective order, the Party
                         18   served with the subpoena or court order shall not produce any information
                         19   designated in this Action as “CONFIDENTIAL” before a determination by
                         20   the court from which the subpoena or order issued, unless the Party has
                         21   obtained the Designating Party’s written permission. The Designating Party
                         22   shall bear the burden and expense of seeking protection in that court of its
                         23   confidential material and nothing in these provisions should be construed as
                         24   authorizing or encouraging a Receiving Party in this Action to disobey a
                         25   lawful directive from another court.
                         26   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                         27   PRODUCED IN THIS LITIGATION
                         28
S TR ADLING Y OC CA
C AR LS ON & R AUTH
                                                                              12
       L AW YER S
   N EW P O RT B E ACH
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                              4812-5327-0958v3/105322-0001
            Case 2:18-cv-05800-DMG-E Document 99 Filed 08/12/20 Page 13 of 17 Page ID #:3340



                          1           (a)     The terms of this Order are applicable to information produced by a
                          2   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                          3   produced by Non-Parties in connection with this litigation is protected by the
                          4   remedies and relief provided by this Order. Nothing in these provisions should be
                          5   construed as prohibiting a Non-Party from seeking additional protections.
                          6           (b)     In the event that a Party is required, by a valid discovery request, to
                          7   produce a Non-Party’s confidential information in its possession, and the Party is
                          8   subject to an agreement with the Non-Party not to produce the Non-Party’s
                          9   confidential information, then the Party shall:
                         10           (1)     promptly notify in writing the Requesting Party and the Non-Party
                         11   that some or all of the information requested is subject to a confidentiality
                         12   agreement with a Non-Party;
                         13           (2)     promptly notify in writing the Requesting Party and the Non-Party
                         14   that some or all of the information requested is subject to a confidentiality
                         15   agreement with a Non-Party;
                         16           (3)     make the information requested available for inspection by the Non-
                         17   Party, if requested.
                         18           (c)     If the Non-Party fails to object or seek a protective order from this
                         19   court within 14 days of receiving the notice and accompanying information, the
                         20   Receiving Party may produce the Non-Party’s confidential information responsive
                         21   to the discovery request. If the Non-Party timely seeks a protective order, the
                         22   Receiving Party shall not produce any information in its possession or control that
                         23   is subject to the confidentiality agreement with the Non-Party before a
                         24   determination by the court. Absent a court order to the contrary, the Non-Party
                         25   shall bear the burden and expense of seeking protection in this court of its
                         26   Protected Material.
                         27   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                         28
S TR ADLING Y OC CA
C AR LS ON & R AUTH
                                                                              13
       L AW YER S
   N EW P O RT B E ACH
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                              4812-5327-0958v3/105322-0001
            Case 2:18-cv-05800-DMG-E Document 99 Filed 08/12/20 Page 14 of 17 Page ID #:3341



                          1           If a Receiving Party learns that, by inadvertence or otherwise, it has
                          2   disclosed Protected Material to any person or in any circumstance not
                          3   authorized under this Protective Order, the Receiving Party must
                          4   immediately (a) notify in writing the Designating Party of the unauthorized
                          5   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
                          6   Protected Material, (c) inform the person or persons to whom unauthorized
                          7   disclosures were made of all the terms of this Order, and (d) request such
                          8   person or persons to execute the “Acknowledgment and Agreement to Be
                          9   Bound” that is attached hereto as Exhibit A.
                         10   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR
                         11   OTHERWISE PROTECTED MATERIAL
                         12           When a Producing Party gives notice to Receiving Parties that certain
                         13   inadvertently produced material is subject to a claim of privilege or other
                         14   protection, the obligations of the Receiving Parties are those set forth in
                         15   Federal Rule of Civil Procedure 26(b)(5)(B).
                         16   12.     MISCELLANEOUS
                         17           12.1 Right to Further Relief. Nothing in this Order abridges the right
                         18   of any person to seek its modification by the court in the future.
                         19           12.2 Right to Assert Other Objections. By stipulating to the entry of
                         20   this Protective Order, no Party waives any right it otherwise would have to
                         21   object to disclosing or producing any information or item on any ground not
                         22   addressed in this Protective Order. Similarly, no Party waives any right to
                         23   object on any ground to use in evidence of any of the material covered by
                         24   this Protective Order.
                         25           12.3 Filing Protected Material. Without written permission from the
                         26   Designating Party or a court order secured after appropriate notice to all
                         27   interested persons, a Party may not file in the public record in this action any
                         28   Protected Material. A Party that seeks to file under seal any Protected
S TR ADLING Y OC CA
C AR LS ON & R AUTH
                                                                       14
       L AW YER S
   N EW P O RT B E ACH
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                              4812-5327-0958v3/105322-0001
            Case 2:18-cv-05800-DMG-E Document 99 Filed 08/12/20 Page 15 of 17 Page ID #:3342



                          1   Material must comply with Local Civil Rule 79-5. Protected Material may only be
                          2   filed under seal pursuant to a court order authorizing the sealing of the specific
                          3   Protected Material at issue. If a Party’s request to file Protected Material under seal
                          4   is denied by the court, then the Receiving Party may file the information in the
                          5   public record unless otherwise instructed by the court.
                          6   13.     FINAL DISPOSITION
                          7           After the final disposition of this Action, including the exhaustion of all
                          8   appeals, and within 60 days of a written request by the Designating Party, each
                          9   Receiving Party must return all Protected Material to the Producing Party or
                         10   destroy such material. As used in this subdivision, “all Protected Material”
                         11   includes all copies, abstracts, compilations, summaries, and any other format
                         12   reproducing or capturing any of the Protected Material. Whether the Protected
                         13   Material is returned or destroyed, the Receiving Party must submit a written
                         14   certification to the Producing Party (and, if not the same person or entity, to the
                         15   Designating Party) by the 60 day deadline that (1) identifies (by category, where
                         16   appropriate) all the Protected Material that was returned or destroyed and (2)
                         17   affirms that the Receiving Party has not retained any copies, abstracts,
                         18   compilations, summaries or any other format reproducing or capturing any of the
                         19   Protected Material. Notwithstanding this provision, Counsel are entitled to retain
                         20   an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                         21   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                         22   reports, attorney work product, and consultant and expert work product, even if
                         23   such materials contain Protected Material. Any such archival copies that contain or
                         24   constitute Protected Material remain subject to this Protective Order as set forth in
                         25   Section 4 (DURATION).
                         26   14.     VIOLATION
                         27           Any violation of this Order may be punished by appropriate measures
                         28   including, without limitation, contempt proceedings and/or monetary sanctions.
S TR ADLING Y OC CA
C AR LS ON & R AUTH
                                                                       15
       L AW YER S
   N EW P O RT B E ACH
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                              4812-5327-0958v3/105322-0001
            Case 2:18-cv-05800-DMG-E Document 99 Filed 08/12/20 Page 16 of 17 Page ID #:3343



                          1
                          2   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                          3
                          4           8-12/20
                              DATED: ____________                           ______________________________
                                                                                 /S/ CHARLES F. EICK
                                                                            HON. CHARLES F. EICK
                          5                                                 UNITED STATES MAGISTRATE
                          6                                                 JUDGE

                          7
                          8
                          9
                         10
                         11
                         12
                         13
                         14
                         15
                         16
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
S TR ADLING Y OC CA
C AR LS ON & R AUTH
                                                                              16
       L AW YER S
   N EW P O RT B E ACH
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                              4812-5327-0958v3/105322-0001
            Case 2:18-cv-05800-DMG-E Document 99 Filed 08/12/20 Page 17 of 17 Page ID #:3344



                          1                                              EXHIBIT A
                          2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                          3   I,   _____________________________                   [print   or   type   full   name],   of
                          4   _________________
                          5   [print or type full address], declare under penalty of perjury that I have read in its
                          6   entirety and understand the Protective Order that was issued by the United States
                          7   District Court for the Central District of California on [date] in the case of Spigen
                          8   Korea Co., Ltd. v. Modne, Inc., Case No. 2:17-cv-06674-SJO-FFM. I agree to
                          9   comply with and to be bound by all the terms of this Protective Order and I
                         10   understand and acknowledge that failure to so comply could expose me to
                         11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
                         12   not disclose in any manner any information or item that is subject to this Protective
                         13   Order to any person or entity except in strict compliance with the provisions of this
                         14   Order. I further agree to submit to the jurisdiction of the United States District
                         15   Court for the Central District of California for enforcing the terms of this
                         16   Protective Order, even if such enforcement proceedings occur after termination of
                         17   this action.
                         18   I hereby appoint __________________________ [print or type full name] of
                         19   _______________________________________ [print or type full address and
                         20   telephone number] as my California agent for service of process in connection with
                         21   this action or any proceedings related to enforcement of this Protective Order.
                         22   Date: ______________________________________
                         23   City and State where sworn and signed: _________________________________
                         24
                         25   Printed name: _______________________________
                         26
                         27   Signature: __________________________________
                         28
S TR ADLING Y OC CA
C AR LS ON & R AUTH
                                                                              17
       L AW YER S
   N EW P O RT B E ACH
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                              4812-5327-0958v3/105322-0001
